Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0177425), hereinafter referred to as Chen, in view of Hedayat et al. (US 10,219,271), hereinafter referred to as Hedayat.
Regarding claim 1, Chu discloses: (1) an EHT station 504-fig.5 comprising a transceiver 702-fig.7, see 0090, to perform wireless transmission and reception to and from an EHT AP 502-fig.5 (corresponding to a wireless communication terminal, operating as a Station (STA) comprising a wireless transceiver, configured to perform wireless transmission and reception to and from an AP); (2) the EHT 504-fig.5 as shown in figure 7 includes a processing circuitry (a controller) coupled to the transceiver 702-fig.7, configured to receive a trigger frame from the AP 502-fig.5. The AP 502-fig.5 may include a schedule for UL transmission from EHT station 504 in the transmission of the trigger frame, see 0067 (3) table 4 shows at least one bit values indicates a bandwidth 320 MHZ, see 0141 and a combination of bandwidth, e.g., 20 MHZ, 640 MHZ, 320 + 320 MHZ, etc… may also be used. Further, an allocation of a bandwidth or a number of tones or sub-carriers may be termed a resource unit (RU) allocation, see 0064-0065 (corresponding to one bit to indicate support of 320 MHZ bandwidth from the AP); (4) an EHT frame may be configurable to have the same bandwidth as a channel. The EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PDDU), see 0063, and the PPDU can be used in a format of trigger-based TB PPDU, see 0136 (corresponding to a trigger-based physical protocol data unit (TB PPDU). As a result of the received trigger frame that indicates a schedule UL transmission, the station 504-fig.5 is able to send the TB PPDU for uplink data transmission to the AP via the wireless transceiver in response to the trigger frame (corresponding to send the TB PPDU for uplink data transmission to the AP via the wireless transceiver in response to the trigger frame).
Chen, however, fails to mention [receiving a trigger frame comprising] a first resource unit (RU) allocation subfield and determine a combination of Rus to be used in a TB PPDU.
Hedayat discloses a method implemented by an AP for performing a MU transmission. The AP generates a first High Efficiency Signal B (HE-SIG-B) field comprises providing the first RU allocation subfield, see col.2, lines 37-40, and the first RU allocation subfield includes a signal bit to indicate an allocation of RUs within the first 20 MHZ, see col. 2, lines 50-56. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the first RU allocation subfield that includes a signal bit to indicate an allocation of Rus at certain bandwidth taught by Hedayat into the system of Chen.  The suggestion/motivation for doing so would have been to provide new bandwidth modes/structures in accordance with IEEE 802.11be which results in many benefits, including better throughput and efficiency.
	Regarding claim 2, Chen discloses EHT trigger frame, see 0067 and the EHT TB PPDU, see 0063, wherein the EHT in compliance with the IEEE802.11be, see 0075.
Regarding claim 7, this claim has similar limitations as claim 1.  Therefore, it is rejected under Chen-Hedayat for the same reasons as set forth in the rejection of claim 1.
Regarding claim 8, Chen discloses EHT trigger frame, see 0067, and the EHT TB PPDU, see 0063, wherein the EHT in compliance with the IEEE802.11be, see 0075.
	Regarding claim 13, a rejection of claim 1 has been made of a process from a wireless terminal to an AP, and it should be noted that the process from the AP to the wireless terminal can be performed in a similar manner.
Regarding claim 14, Chen discloses the EHT trigger frame, see 0067 and the EHT TB PPDU, see 0063, wherein the EHT in compliance with the IEEE802.11be, see 0075.



                                  Allowable subject matter
5.	Claims 3-6, 9-12 and 15-18 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porat et al. (US 2021/0274507); Noh et al. (US 2021/0250119); Xin et al. (US 2021/0044381); Chu et al. (US 2020/0304266) are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465